DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that Claim 1 as amendment is novel.  This is found persuasive and the restriction requirement is withdrawn.

Claim 1 is allowable. The restriction requirement between Groups I, II, III, IV, and V, as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/28/2020 is withdrawn.  Claims 6-14, directed to Groups II, III, IV, and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Thomas (reg. No 76,722) on 4/8/2021.

The application has been amended as follows: 
Claim 7 is canceled.


Allowable Subject Matter
The closest prior art disclosed by the applicant: C-M Ho et al. ("Human papillomaviral load changes in low-grade squamous intraepithelial lesions of the uterine cervix", British Journal of Cancer, vol. 95, no. 10, 24 October 2006 (2006-10-24), pages 

Claims 1, 3-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious analysing the Raman spectrum to determine whether the Raman spectrum falls within one or more predefined classes of cells, wherein the one or more predefined classes of cells comprise cells comprising LSIL that are likely to progress to HSIL and cells comprising LSIL that are likely to regress to negative wherein analysing the Raman spectrum to determine whether the Raman spectrum falls within one or more predefined classes of cells comprises using a classification model built using a database of reference Raman spectra in combination with the rest of the limitations of the above claims.
Claims 3-6 and 8-14 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877